Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following FINAL Office Action is in response to communication filed on 02/19/2021 regarding application 16/375,882

Status of Claims
	Claim(s) 1-12 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.
Applicant argues that the amended claims do not recite the abstract idea of a mental process, and even should they be deemed to recite the abstract idea, they provide sufficient enough improvement onto the abstract ides such as to be rendered eligible.
	Examiner disagrees as the claims recite a method for taking information from reports stored in a central unit, analyzing those reports for determined patterns to find analysis techniques that are used below a threshold, and then utilize those techniques on other items based on patterns found between the techniques used and the results obtained. These steps fall under mental process as they recite observations, evaluations, and judgements that could be reasonably be performed in the human mind with or without the aid of pen and paper. Further, the additional 

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied 103 rejection have been fully considered but are rendered moot in view of the amended rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 12 recite “…extracted texts 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claims 1-12 are directed towards the accumulation of data from storage, then doing an extraction of texts, identifying patterns, then generating and outputting a report of the analysis. These actions fall within a subject matter of abstract ideas which the courts have considered ineligible (Mental Process (Observations, Evaluations, Judgments, and Opinions with the aid of pen and paper)). These claims do not integrate do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.)
	Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claim 1 is directed 
 Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea. 
Regarding representative independent claims 1, 11, and 12 the claims set forth an invention for the accumulation of data from storage, then doing an identification of texts, identifying patterns, then generating and outputting a report of the analysis which is directed towards Mental Process (Observations, Evaluations, Judgments, and Opinions with the aid of pen and paper) in the following limitations:
Executing first accumulation processing that includes accumulating, analysis reports…each of the analysis reports including an analysis item regarding an analysis target and analysis results with respect to the analysis item.
Executing first extraction processing that includes, extracting, for each of the analysis reports accumulated, the analysis item and texts, each of the extracted texts including a character sequence obtained by normalizing an individual result of the analysis results
Executing first identification processing that includes identifying, for a respect text of the extracted texts from each analysis report, an analysis technique corresponding to the respective text by using correspondence information 
Executing generation processing that include obtaining, for the respective text extracted from each analysis report, an analysis pattern including: the analysis item extracted, the respective text extracted, and the analysis technique identified, the analysis pattern being associated with each analysis report
Executing second identification processing that includes identifying a first analysis pattern from among a plurality of analysis patterns obtained by the generation processing performed for the respective text of each analysis report, the identified first analysis pattern including an analysis technique whose appearance frequency in the plurality of analysis patterns is equal to or lower than a threshold, the identified first analysis pattern being obtained by filtering out from the plurality of analysis patterns an analysis pattern including an analysis technique whose appearance frequency is greater than the threshold.
Executing third identification processing that includes identifying other analysis patterns from each analysis report associated with the first analysis pattern ,the other analysis patterns being analysis patterns associated with each analysis report same as the first analysis pattern, the other analysis patterns being analysis patterns other than the first analysis pattern among analysis patterns associated with the each analysis report same as the first analysis pattern, and
Identifying second analysis patterns from among the other analysis patterns, each of the second analysis patterns being an analysis pattern having a same pair of the 
Executing second accumulation processing that includes accumulating, pattern information…the pattern information indicating a relationship between the analysis technique corresponding to the first analysis patterns and the second analysis pattern;
Executing second extraction processing that includes extracting, in response to acceptance of a new analysis report, the analysis item and the texts from the new analysis report; and
Executing output processing that includes; identifying a new analysis technique corresponding to the second analysis patterns by using the pattern information accumulated…in case that the analysis item and the texts extracted from the new analysis report are respectively equal to the analysis item and the text included in each of the second analysis pattern and
Outputting an analysis result of the analysis target by using the identified new analysis technique
Under Step 2A, Prong Two, the claims recite the following additional elements:
	Independent claims 1, 11, and 12 recite the following:
A storage device 
A memory
A processor
A non-transitory computer-readable storage medium

Support for this can be found in paragraph(s) 55 and 56:
[0055] An information processing apparatus 1 illustrated in FIG. 2 includes a central processing unit (CPU) 101 that is a processor, a memory 102, an external interface (l/0 unit) 103, and a storage medium 104. The respective units are coupled to each other through a bus 105. 
[0056] The storage medium 104 includes a program storage area (not illustrated) that stores a program 110 for executing processing of analyzing an analysis target (hereinafter, referred to also as analysis processing), for example. Furthermore, the storage medium 104 includes the information storage area 130 (hereinafter, referred to also as storing unit 130) that stores information used when the analysis processing is executed, for example. The storage medium 104 may be a hard disk drive (HDD ), for example.
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The storage device, memory, processor, and non-transitory computer-readable storage medium are the equivalent of merely adding the words "apply it" to the judicial exception. In the addition the processor also represents an instance of mere data gathering. Mere instructions to apply an exception cannot 
	Dependent claims 2-10 recite further limitations such as executing additional analysis 
(Claim 2), preventing duplication and deleting irrelevant data (Claims 3-6), adding additional types of analysis targets (claim 7-9) and outputting the analysis results based on the analysis done (Claim 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, and 7-12 is rejected with 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0149586 Al) in view of Goodall (US 8090592 Bl) and Chistyakov (US 2019/0114420 A1).

Claims 1, 11, and 12 –
	Chen discloses the following limitations:
Executing first accumulation processing that includes accumulating, analysis reports in a storage device each of the analysis reports including an analysis item regarding an analysis target and analysis results with respect to the analysis item. (Chen: Paragraph 8. "In a specific embodiment, the present invention provides an improved method of processing information for root cause analysis. The method includes inputting in a first format, structured data and/or unstructured data e.g., textual comments/notes and voice recordings from a real process from a service or manufacturing operation ... "; Paragraph 44, " ... this information by processing unstructured text and voice 125, populates the present database and presents analytical reports summarizing ... ")
Executing first extraction processing that includes, extracting, for each of the analysis reports accumulated, the analysis item and texts, each of the extracted 
Executing first identification processing that includes identifying, for a respect text of the extracted texts from each analysis report, an analysis technique corresponding to the respective text by using correspondence information indicating a relationship between each text of the extracted texts and a corresponding analysis technique (Chen: Paragraph 119, “The application includes multiple calculations for each indicator allowing identifying which indicators are most representative of a root-cause for a given symptom.)
Executing generation processing that include obtaining, for the respective text extracted from each analysis report, an analysis pattern including: the analysis item extracted, the respective text extracted, and the analysis technique identified, the analysis pattern being associated with each analysis report (Chen: Paragraph 89, "The above sequence of steps provides a way of processing structured and unstructured data for the purpose of identifying a pattern and associating such pattern to an economic value. The present steps provide an easier way of improving a real process ... ")
Executing third identification processing that includes identifying other analysis patterns from each analysis report associated with the first analysis pattern ,the other analysis patterns being analysis patterns associated with each analysis report 
Chen does not disclose the following, however, Goodall teaches the limitations below:
Executing second identification processing that includes identifying a first analysis pattern from among a plurality of analysis patterns obtained by the generation processing performed for the respective text of each analysis report, the identified first analysis pattern including an analysis technique whose appearance frequency in the plurality of analysis patterns is equal to or lower than a threshold, the identified first analysis pattern being obtained by filtering out from the plurality of analysis patterns an analysis pattern including an analysis technique whose appearance frequency is greater than the threshold. (Goodall: Column 2 line 59 – Column 3 line 11, “The "case" may comprise a general container for anomalies, sub-threshold and super-threshold scores, for preferred summaries and visualizations, for references to ancillary data, for URL's to pertinent information, to notes entered by users, and to descriptions of context. The contents of the case are in a single or multiple domains and uses collaborative evidence across the multi-domains to adjust a likelihood that the event should be investigated. This invention may provide a multi-domain anomaly pattern module (MDAP) that may be utilized in any area of anomaly detection…”; Column 15 
Identifying second analysis patterns from among the other analysis patterns, each of the second analysis patterns being an analysis pattern having a same pair of the analysis item and the text among analysis reports associated with the first analysis pattern. (Goodall: Column 5 lines 22 – 41, “the multi-domain anomaly pattern module (MDAP), according to various aspects of the invention, provides important contributions to the field of anomaly detection and various aspects of the MDAP rule will be addressed herein. For example, several aspects which will be addressed include: (1) Sustaining `patterns of interest` generated either automatically or from manual input. These multi-domain patterns would persist in the MDAP data store and enable comparisons to new data received…”)
Executing second accumulation processing that includes accumulating, pattern information accumulated in a storage device, the pattern information indicating a relationship between the analysis technique corresponding to the first analysis patterns and the second analysis pattern; (Goodall: Column 11 lines 16 – 25, “The relationship of anomalies and cases can be more complex. For example, a case labeled respiratory in zip5=81506 may include data from multiple anomalies and the associated actions, possibly anomalies from different times in say a 4 week time period, or anomalies from zip5 region's that are neighbors to 81506 or 
Executing second extraction processing that includes extracting, in response to acceptance of a new analysis report, the analysis item and the texts from the new analysis report; and (Goodall: Column 13 lines 31 – 64, “FIG. 14 illustrates data sources such as data source 1, 2 and 3, which may include primary, secondary or tertiary data. From these data sources, data extracts may be obtained, for example, the data extracts may be represented by a, b, c. Data extract a may come from source 1, data extract Kahlback-Leibler b may come from sources 2 and 3 and data extract c may come from data source 3.”)
Executing output processing that includes; identifying a new analysis technique corresponding to the second analysis patterns by using the pattern information accumulated in a storage device in case that the analysis item and the texts extracted from the new analysis report are respectively equal to the analysis item and the text included in each of the second analysis pattern and (Goodall: Column 13 lines 31 – 64, “Next, FIG. 14 illustrates the application of various algorithms. These algorithms are shown as I, II, III, IV. For example, the MDAP may apply algorithms I and II to data extract a from source 1 or data algorithms I and III to data extract b and/or data algorithm IV to extract c. These anomaly detection algorithms typically generate an anomaly when a standardized score is produced by an algorithm specific to a particular time, place and data stream exceeds a threshold….”)

Outputting an analysis result of the analysis target by using the identified new analysis technique (Chistyakov: Paragraph 368, “For example, the results of the use of the models for detection of malicious files by means of which it was possible to detect the malicious file 501 may be expressed in the following table…”)

Chen teaches a method for root cause analysis in unstructured data. Goodall teaches a method for multi domain anomaly pattern definition and detection. Chistyakov teaches a method for using techniques to find and display malicious possibly files. At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the method of Chen with the teachings of Goodall as taught by Goodall (Goodall: Column 4, lines 3-18, " ... an improved method of multi-domain pattern detection ... "). It would have also been obvious to one of ordinary skill in the art to combine the method of Chen in view of Goodall with Chistyakov as taught by Chistyakov (Chistyakov: Paragraph 5, “…the detecting of malicious programs, the preventing of infection, and the restoration of the working capability of computing devices which have been infected with malicious programs… including the running or emulating of the working of the programs being analyzed, on the basis of the data contained in files making up the programs being analyzed, whereby it is possible to use during statistical analysis…”)



Claim 2 –
	Chen in view of Goodall and Chistyakov teaches the limitations of claim 1. 
Chen further discloses the following:
Executing fourth identification processing that includes identifying third analysis reports from among the accumulated analysis reports, each of the third analysis reports being an analysis report that is not associated with the first analysis patterns (Chen: Paragraph 9, "factors include a symptom, an indicator, and other descriptors of an improvement opportunity ... "; " ... A code is directed to identify one or more factors derived from the real process; and a code directed to determine one or more aggregate patterns coupled to the identified factors from the processed data ... "; Paragraph 89, "The above sequence of steps provides a way of processing structured and unstructured data for the purpose of identifying a pattern and associating such pattern to an economic value ... ")
And wherein identifying of the second analysis patterns is configured to identify the second analysis patterns from among the other analysis patterns, each of the second analysis patterns being an analysis pattern having the same pair of the analysis item and the text among analysis reports associated with the first analysis pattern, the text included in each of the second analysis patterns being different from the text included in each analysis report associated with the identified third analysis report. (Chen: Paragraph 111, "The data enrichment thought text categorization process includes two phases depicted on the diagram illustrated in FIG. 9. The Training phase is responsible for the training set creation and classification models tuning. The Run-time phase is responsible for associating of 

Claim 5 –
	Chen in view of Goodall and Chistyakov teaches the limitations of claim 1. 
Chen further discloses the following:
wherein the output processing is configured to increase the number of times of generation of the pattern information corresponding to the second analysis pattern including the analysis item and the text extracted by a given number, (Chen: Paragraph 57, "An algorithm produces set of statistics for each category based on statistical information (ex. words frequencies) produced by analyzing training records for each taxonomy category. An algorithm then compares each incoming text record (statistics derived from it) with the set of records in the training (statistics of the training set) set for a given category and produces a similarity number/probability indicating the likelihood that incoming text record contains information represented by the taxonomy node ... ")
and delete, from the storage device, the pattern information other than the pattern information including the second analysis pattern regarding which the number of times of generation is largest in a plurality of pieces of the pattern information 

Claim 7 –
	Chen in view of Goodall and Chistyakov teaches the limitations of claim 1. 
Chen further discloses the following:
wherein the analysis reports include analysis reports corresponding to each of types of the analysis target, (Chen: Paragraph 17, "describes main components of the analytical reporting components of the system according to an embodiment of the present invention ... ")
the first extraction processing is configured to carry out the extracting regarding each of the analysis reports corresponding to each of the types, (Chen: Paragraph 44, "As shown, the system extracts information from the operational systems as well as Data marts/Data warehouses 121, enriches 123 this information by processing unstructured text and voice 125, populates the present database and presents analytical reports summarizing cost improvement and revenue generation opportunities ... ")
the first identification processing is configured to carry out the identifying analysis techniques regarding each of the analysis reports corresponding to each 
the generation processing is configured to carry out the generating analysis patterns regarding each of the analysis reports corresponding to each of the types,(Chen: Paragraph 44, "As shown, the system extracts information from the operational systems as well as Data marts/Data warehouses 121, enriches 123 this information by processing unstructured text and voice 125, populates the present database and presents analytical reports summarizing cost improvement and revenue generation opportunities ... ")
the second identification processing is configured to carry out the identifying first analysis patterns regarding each of the analysis reports corresponding to each of the types, (Chen: Paragraph 116, "The patterns are then coupled to an economic value, step 607. Here, the pattern is then reported with an overall economic value. An example is provided below ... ")
the third identification processing is configured to carry out the identifying second analysis patterns regarding each of the analysis reports corresponding to each of the types, (Chen: Paragraph 8, "A step of processing the combined data with one or more business processes (e.g., customer life cycle, a company organization, or problem fix-type) to couple the business process with the structured and unstructured data is included ... ")
the second accumulation processing is configured to carry out the accumulating pattern information regarding each of the analysis reports corresponding to each of the types, (Chen: Paragraph 44, "enriches 123 this information by processing 
and the output processing is configured to carry out the outputting an analysis result regarding each of the analysis reports corresponding to each of the types.(Chen: Paragraph 119, "is a more detailed representation of Analytical Output. The application includes multiple calculations for each indicator allowing identifying which indicators are most representative of a root-cause for a given symptom. This diagram is merely an example, which should not unduly limit the scope of the claims herein. One of ordinary skill in the art would recognize many other variations, alternatives, and modifications.")

Claim 8 –
	Chen in view of Goodall and Chistyakov teaches the limitations of claims 1 and 7. 
Chen further discloses the following:
wherein the analysis target is an information processing apparatus, and the types are types of service offered to a user through operation of the information processing apparatus. (Chen: Paragraph 2 ," For example, the invention can be applied to other real operations, including services or manufacturing, such as financial services, insurance services, high technology, retail, consumer products ... ")


Claim 9 –
	Chen in view of Goodall and Chistyakov teaches the limitations of claims 1 and 7. 
Chen further discloses the following:
wherein the analysis target is an information processing apparatus, and the types are types of user offered a service through operation of the information processing apparatus. (Chen: Paragraph 2 ," For example, the invention can be applied to other real operations, including services or manufacturing, such as financial services, insurance services, high technology, retail, consumer products ... ")

Claim 10 –
	Chen in view of Goodall and Chistyakov teaches the limitations of claim 1. 
Chen further discloses the following:
wherein the output processing is configured to, when an analysis technique corresponding to the second analysis pattern including the analysis item and the text extracted is identified, output an analysis result of the analysis target based on the analysis technique identified in association with the new analysis report.
(Chen: Paragraph 69, "The system also includes reporting process 413 and feedback process 415. Depending upon the embodiment, details of each of these modules have been described throughout the present specification ... ")

Claim(s) 3-4, and 6 is/are rejected with 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0149586 Al) in view of Goodall (US 8090592 B1), Chistyakov (US 2019/0114420 A1), and Oehrle (US 9569729 B1).
Claim 3 –
Chen in view of Goodall and Chistyakov teaches the limitations of claim 1. 
Chen in view of Goodall and Chistyakov does not teach the following, however, Oehrle teaches the limitations below:
wherein the second accumulation processing is configured to avoid accumulation of the pattern information including the first analysis pattern identified and the second analysis pattern identified when the pattern information including the first analysis pattern identified and the second analysis pattern identified has been already accumulated. (Oehrle: Column 105, lines 42-57, "In some embodiments, those text snippets are normalized in order to reduce the number of quasi­duplicates that do not differ in their interpretation, but also stripped as appropriate of any superfluous words that may have been used in detecting the match, and lastly augmented with any meaningful or even necessary context ... ")

Chen teaches a method for root cause analysis in unstructured data. Goodall teaches a method for multi domain anomaly pattern definition and detection. Chistyakov teaches a method for using techniques to find and display malicious possibly files. Oehrle teaches a method for assessing characteristics of organization At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the method of Chen in view of Goodall with Oehrle as taught by Oehrle (Oehrle: Column 64, lines 26-39, " ... to be able to provide hints to the system to improve its ability to detect responses to the event.")


Claim 4 –
Chen in view of Goodall and Chistyakov teaches the limitations of claim 1. 
Chen in view of Goodall and Chistyakov does not teach the following, however, Oehrle teaches the limitations below:
wherein the second accumulation processing is configured to delete the pattern information that includes the first analysis pattern identified and does not include the second analysis pattern identified from the storage device when first pattern information and second pattern information have been already accumulated, the first pattern information being the pattern information that includes the first analysis pattern identified and the second analysis pattern identified, the second pattern information being the pattern information that includes the first analysis pattern identified and does not include the second analysis pattern identified.
(Oehrle: Column 119, lines 59-60, "Likewise negative tone[l302] marker entered, but then deleted (e.g. "very very bad" replaced with just "bad" ... "; Column 119 line 67- Column 120 line 2, "Any other deletion or substitution in which the newer version dilutes the negativity of the prior version, including but not limited to: removal of superlatives, and insertion of any kind of hedging language ... ")

Chen teaches a method for root cause analysis in unstructured data. Goodall teaches a method for multi domain anomaly pattern definition and detection. Chistyakov teaches a method for using techniques to find and display malicious possibly files. Oehrle teaches a method for assessing characteristics of organization At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the method of Chen in view of 

Claim 6 –
Chen in view of Goodall and Chistyakov teaches the limitations of claim 1. 
Chen further discloses the following:
wherein the output processing is configured to increase the number of times of generation of the pattern information corresponding to the second analysis pattern including the analysis item and the text extracted by a given number, (Chen: Paragraph 57, "An algorithm produces set of statistics for each category based on statistical information (ex. words frequencies) produced by analyzing training records for each taxonomy category. An algorithm then compares each incoming text record (statistics derived from it) with the set of records in the training (statistics of the training set) set for a given category and produces a similarity number/probability indicating the likelihood that incoming text record contains information represented by the taxonomy node ... ")
Chen in view of Goodall and Chistyakov does not teach the following, however, Oehrle teaches the limitations below:
and delete, from the storage device, the pattern information other than the pattern information including the second analysis pattern regarding which the number of times of generation is equal to or larger than a threshold in a plurality of pieces of the pattern information including the first analysis pattern identical when the plurality of pieces of the pattern information have been accumulated in the storage 

Chen teaches a method for root cause analysis in unstructured data. Goodall teaches a method for multi domain anomaly pattern definition and detection. Chistyakov teaches a method for using techniques to find and display malicious possibly files. Oehrle teaches a method for assessing characteristics of organization At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the method of Chen in view of Goodall with Oehrle as taught by Oehrle (Oehrle: Column 64, lines 26-39, " ... to be able to provide hints to the system to improve its ability to detect responses to the event.")



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624